i          i       i                                                                  i       i      i




                                       MEMORANDUM OPINION

                                             No. 04-09-00317-CV

                                             Jesse K. PRATHER,
                                                   Appellant

                                                      v.

                                       Major Darren B. WALLACE, et al.,
                                                   Appellees

                       From the 218th Judicial District Court, Karnes County, Texas
                                   Trial Court No. 08-07-00106-CVK
                              Honorable Bert Richardson, Judge Presiding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: February 10, 2010

DISMISSED FOR WANT OF PROSECUTION

           On November 30, 2009, notice was given to the appellant that this appeal was subject to

dismissal if he did not file his brief by January 11, 2010. To date, appellant has filed neither a brief

nor a motion for extension of time to file his brief. There being no satisfactory explanation for the




           1
            … Sitting by assignment.
                                                                                        04-09-00317-CV

failure to timely file the brief, the appeal is dismissed for want of prosecution. See TEX . R. APP . P.

38.8; 42.3.



                                                        PER CURIAM




                                                  -2-